DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 27 December 2021 has been entered. Claims 1, 9, 10, 24, and 26-28 are pending.

Response to Arguments
Applicant's arguments filed 27 December 2021 have been fully considered but they are not persuasive.
Applicant argues that it has been acknowledged that Tsuchimura, ‘075, Tsuchimura ‘149, and Tsubaki do not specifically teach an acid labile group on the polymer or on the acid generator, or exemplify any compound with an acid labile group, respectively. Thus, the cited documents do not teach the claimed invention. 
In response, the Examiner notes that the Tsubaki argument is that the specific cation with a thioxanthone and an acid labile group is not exemplified, not that Tsubaki does not exemplify any compound with an acid labile group, as this is factually incorrect, 1a to R12a of Tsuchimura ‘075 can specifically be an acid labile substituent, as taught with motivation by Tsuchimura ‘149 (see rejection below) and that Tsubaki provides motivation to use an acid generator comprising a cation comprising an acid-labile group as claimed (see rejection below). Thus, while these components are not exemplified, they are clearly obvious over the teachings of Tsuchimura ‘075, Tsuchimura ‘149, and Tsubaki. Similar arguments were made in the Appeal Brief filed 22 January 2021 and the Examiner was Affirmed on the obviousness of the claims on the Decision of 27 October 2021. Thus, the argument that the references do not teach the claimed composition is not persuasive, and the rejection is maintained.

Claim Objections
Claims 1, 26, and 27 objected to because of the following informalities:  
With regard to claim 1, the claim recites “wherein the acid-labile group of the (b) acid generator compound is on a cation component of the acid generator compound; and wherein the acid-labile group of the (b) acid generator compound is on a cation component of the acid generator compound.” This appears to be a minor typographical error comprising two recitations of the same limitation. The second recitation should be deleted as unnecessary.
With regard to claims 26 and 27, the claims recite wherein the (a) bonded acid generator comprises “an acid-labile ester group” and “an acid-labile acetal group”, respectively. Claim 1 as amended already recites that the (a) bonded acid generator comprises one or more acid-labile groups that are acetal or ester groups. Thus, it is redundant to recite “an acid-labile ester group” or “an acid-labile acetal group”. Therefore, claims 26 and 27 should instead recite that the (a) bonded acid generator comprises “the ester group” and “the acetal group” respectively.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 9, 10, 24, and 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuchimura et al. (JP 2012-048075) (machine translation, referred to as Tsuchimura ‘075 herein) in view of Tsuchimura et al. (US 2010/0248149, referred to as Tsuchimura ‘149 herein) and in view of Tsubaki et al. (WO 2013/047091, referred to as Tsubaki herein).
With regard to claims 1, 2, 24, and 26-28, Tsuchimura ‘075 teaches a photoresist composition (paragraph [0029]) comprising a resin (P) having a cation and an anion bound to the polymer (paragraph [0031]), and an acid generator compound 

    PNG
    media_image1.png
    190
    281
    media_image1.png
    Greyscale

In this formula A3, Z is a divalent linking group which can be a carbonyl group (paragraph [0048]). When Z is a carbonyl group, this forms a thioxanthone group. Thus, the polymer is a polymer comprising an acid generator bonded thereto which comprises a sulfonium cation with a thioxanthone moiety as claimed in claims 1 and 2. Tsuchimura ‘075 further teaches that the substituents R1a to R12a are independently hydrocarbon or any known monovalent substituent (paragraph [0041]).
Tsuchimura ‘075 does not specifically teach that a substituent R1a to R12a can include an acid labile group.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the acid decomposable (acid labile) group of Tsuchimura ‘149 as the substituent of the cation on the polymer of Tsuchimura ‘075, because Tsuchimura ‘075 and Tsuchimura ‘149 both teach a resist composition comprising a polymer having acid generator groups and a separate acid generator, Tsuchimura ‘075 teaches that the cation may have any substituents, and Tsuchimura ‘149 teaches that the cation of the polymer preferably has an acid-decomposable (acid labile) group substituent in view of sensitivity and resolution (paragraph [0057]) and that the acid decomposable group provides a resist film with a small amount of development defects (paragraph [0331]). 

Tsuchimura ‘075 in view of Tsuchimura ‘149 does not specifically teach an acid generator not bonded to the polymer which comprises a thioxanthone moiety and an acid labile group.
Tsubaki teaches a resist composition comprising a polymer and an acid generator (B) (page 3, last paragraph). Tsubaki further teaches that the acid generator (B) preferably has the structure shown below comprising a site capable of decomposing by action of an acid (acid labile group) (page 111, last paragraph, (II-1)).

    PNG
    media_image2.png
    265
    378
    media_image2.png
    Greyscale

In this formula, one R1d is hydrogen (page 111, last line), and two R1d bond to each other to form a ring by forming a divalent linking group which is carbonyl (page 112, first paragraph). Each l1 is 1, and one m1 is one. Q1 is a divalent linking group or a single bond, and B is a site capable of decomposing by action of an acid (acid labile group) 1d bond to form a ring by forming a carbonyl, is equivalent to the acid generator (b) of instant claim 1, where the acid generator comprises a sulfonium cation comprising an acid labile group on the cation component and a thioxanthone moiety.
	Tsubaki further teaches that using this acid generator heightens the sensitivity of a resist compared to an acid generator without an acid decomposable group, and further that the pattern formed by using this in a composition and exposing with EUV would be a well formed extremely fine pattern (page 10, middle paragraphs).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the acid generator of Tsubaki in the method of Tsuchimura ‘075 in view of Tsuchimura ‘149, because both Tsuchimura ‘075 and Tsubaki teach a resist composition comprising a polymer and an acid generator which is exposed with EUV, Tsuchimura ‘075 teaches that any acid generator may be used in the method, and Tsubaki teaches that using this acid generator comprising an acid labile group and a thioxanthone moiety heightens the sensitivity of a resist compared to an acid generator without an acid decomposable group, and further that the pattern formed by using this in a composition and exposing with EUV would be a well formed extremely fine pattern (page 10, middle paragraphs).
With regard to claims 9-10, Tsuchimura ‘075 teaches a method of forming a photoresist comprising applying the resist composition onto a substrate to form a film (paragraph [0402]), exposing the film to EUV, and developing the exposed film (paragraph [0404]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722